DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 drawn to an OH diffusion lessening/preventing device which encompasses a light-radiating endface [LRE] of an optical fiber {OF; herein, “OF” can be read as “optical fiber” or “fiber-optic”} having a diffusion barrier (DB) disposed on the LRE of the OF without the need for requiring an endcap, classified in G02B6/241.
II. Claims 21-40, drawn to an OH diffusion lessening/preventing device including an endcap wherein the endcap has little or no fluoride, classified in G02B6/262.
Inventions II and I  are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed at least because independent claim 21 of the combination does not require a DB disposed on the LRE of the OF without the need for also requiring an endcap in independent claim 21.  The subcombination [independent claim 1] has separate utility such as in a device that does not require an endcap.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Furthermore, only if Applicant elects group I from above, further restriction to one of the following inventions is required under 35 U.S.C. 121 (see further below if group II is elected):
	Ia.  Claim 3-4 drawn to specific details involving specific type(s) of glass material and/or a crystal material, classified in G02B6/02.
	Ib.   Claims 6-7 drawn to specific details involving endcap, classified in G02B6/262.
	Ic.   Claims 8-9 drawn to specific details involving light-radiating endface oblique or perpendicular, classified in G02B6/38+.
	Id.   Claims 10-12 drawn to specific details involving thin-film coating, classified in G02B6/4203.
	Ie.   Claims 13-15 drawn to specific details involving extent and/or thickness of DB, classified in G02B6/42.
	If.   Claims 16-19 drawn to specific details involving diffusion barrier materials, classified in G02B5/20.
	Ig.   Claim 20 drawn to specific details involving a fiber laser device, classified in 	H01S3/067.
	Claim 1, 2, 5 link(s) inventions Ia-Ig.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions Ia-g are distinct, each from the other because of the following reasons:
Inventions Ia-g are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and functions as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a. 	Invention Ia is directed to specific type(s) of glass material and/or a crystal material, not present in Invention Ib-g.
b.	Invention Ib is directed to specific details involving endcap, not present in Inventions Ia, Ic-g.
c.	Invention Ic is directed to specific details involving light-radiating endface oblique or perpendicular, respectively, not present in Inventions Ia-b, Id-g.
d.	Invention Id is directed to specific details involving thin-film coating, not present in Inventions Ia-c, Ie-g.
e.	Invention Ie is directed to specific details involving extent and/or thickness of DB, not present in Inventions Ia-d, If-g.
f.	Invention If is directed to specific details involving diffusion barrier materials, not present in Inventions Ia-e, Ig.
g.	Invention Ig is directed to specific details involving fiber laser device, not present in Inventions Ia-f. 

Furthermore, only if Applicant elects group II from above, further restriction to one of the following inventions is required under 35 U.S.C. 121:
	IIa.  Claims 22-31 drawn to glass oxide material and/or a crystal material, classified in C03B37/023+.
	IIb.   Claim 32-34 drawn to specific details involving molar proportion of fluoride, classified in C03C3/04+.
	IIc.   Claim 35 drawn to specific details involving length range of end cap, classified in G02B6/4202+.
	IId.   Claims 36-37 drawn to specific details involving coreless or core-clad end cap, classified in G02B6/26.
	IIe.   Claims 38-39 drawn to specific details involving light-radiating endface oblique or perpendicular, classified in G02B6/38+.
	IIf.   Claim 40 drawn to specific details involving fiber laser device, classified in H01S3/06716.
	Claim 21 link(s) inventions IIa-IIf.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions IIa-IIf are distinct, each from the other because of the following reasons:
Inventions IIa-f are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and functions as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a’. 	Invention IIa is directed to specific details involving glass oxide material and/or a crystal material, not present in Invention IIb-IIf.
b’.	Invention IIb is directed to specific details involving wherein said bridge comprises an effective index of refraction that will only allow selected wavelengths to couple from said first signal waveguide to said second signal waveguide, not present in Inventions IIa, IIc-IIf.
c’.	Invention IIc is directed to specific details involving wherein said distance sufficiently separates said first signal waveguide from said second signal waveguide such that a first fiber optic core and a second fiber optic core can be fusion spliced to said first signal waveguide and said second signal waveguide, respectively, not present in Inventions IIa-b, IId-IIf.
d’.	Invention IId is directed to specific details involving wherein first signal waveguide and/or second signal waveguide is single and/or multimode, not present in Inventions IIa-c, IIe-IIf.
e’.	Invention IIe is directed to specific details involving large slab multimode core, not present in Inventions IIa-d, IIf.
f’.	Invention IIf is directed to specific details involving dopant/Ge, not present in Inventions IIa-e.

Restriction for examination purposes as indicated is proper because all these inventions (e.g., Ia-g, IIa-f) listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries directed to each of the separately claimed features listed above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874